UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-1578


ROBERT WHEELER,

                      Plaintiff - Appellant,

          v.

UFCW LOCAL 27,

                      Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:13-cv-00761-CCB)


Submitted:   July 18, 2013                     Decided: July 22, 2013


Before WILKINSON, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert Wheeler, Appellant Pro Se.     Christopher Roderick Ryon,
KAHN, SMITH & COLLINS, PA, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Robert    Wheeler           appeals         the    district       court’s         order

granting       Defendant’s          Fed.     R.       Civ.       P.    12(b)(6)       motion        and

dismissing his civil action for failure to state a claim upon

which relief may be granted.                      We have reviewed the record and

find no reversible error.                  Wheeler’s allegations fail to state a

plausible claim for relief for breach by Defendant of its duty

of fair representation.                    See Air Line Pilots Ass’n, Int’l v.

O’Neill,       499    U.S.     65,     67    (1991)          (explaining         that      a     union

breaches its duty of fair representation “if its actions are

either    arbitrary,          discriminatory,              or    in    bad    faith”       and    that

union action is arbitrary “only if, in light of the factual and

legal landscape at the time of the union’s actions, the union’s

behavior is so far outside a wide range of reasonableness as to

be irrational” (internal quotation marks and citation omitted));

Jeffreys       v.    Commc’ns        Workers      of       Am.,       354    F.3d     270,     275-76

(4th Cir. 2003) (explaining that the duty of fair representation

“prohibits only invidious discrimination, such as discrimination

based    on    constitutionally             protected            categories         like     race    or

gender, or discrimination that arises from animus or prejudice,”

and     that    the     bad        faith    inquiry          turns      on     “the     subjective

motivation of the union’s officials”).

               Accordingly,          although         we    grant      leave    to     proceed       in

forma     pauperis,           we     affirm       the           district       court’s         order.

                                                  2
Wheeler v. UFCW Local 27, No. 1:13-cv-00761-CCB (D. Md. Apr. 17,

2013).     We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in   the   materials

before   this   court   and   argument   would   not   aid   the   decisional

process.



                                                                     AFFIRMED




                                     3